Title: From James Madison to John Armstrong, 15 June 1814
From: Madison, James
To: Armstrong, John


        
          June 15. 1814.
        
        The Secy. of War will send
        
          1. All the correspondence with Genl. Harrison, subsequent to his return to the Western Country.
          2. The correspondence with General Wilkinson from the date (inclusive) of his first request of a military investigation.
          3. The correspondence with Genl. Jackson subsequent to his leaving the Indian Country.
          4. The general orders which have been issued from the office of adjt. & Inspector General subsequent to the 1st. of May last.
          
          5. The Correspondence subsequent to that date with the several officers commanding Military districts: including the separate correspondences with Generals Izzard, Brown, & Gaines, in the 9th. Dist:
          6. The instructions to the Comrs. for Treaties with the Creeks, & with the N. Western Indians.
          7. The number of small arms manufactured within the last year by & for the U.S.
          8. The number of small arms fit for use at the several depots respectively.
        
        To save time & copying, the letters & instructions & orders from the War Dept. may be sent in the record or the retained draughts.
        
          J.M.
        
      